United States Court of Appeals
                     For the First Circuit


No. 21-1591

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       CHRISTOPHER RAICHE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. Lance E. Walker, U.S. District Judge]


                             Before

                  Gelpí, Howard, and Thompson,
                         Circuit Judges


     Stephen C. Smith for appellant.
     Nicholas S. Heimbach, Assistant United States Attorney, with
whom Darcie N. McElwee, United States Attorney, was on brief, for
appellee.

                         October 6, 2022
            GELPÍ, Circuit Judge.        This case asks us to determine

whether an eighty-year sentence for a 41-count indictment on child

pornography charges violates the Eighth Amendment's prohibition on

cruel and unusual punishment.          U.S. Const. amend. VIII.       For the

reasons outlined below, we conclude this sentence does not amount

to a violation and affirm the district court's judgment.

Background

            We begin with the facts pertinent to this sentencing

appeal and note that they are highly sensitive in nature.1                  On

October 16, 2019, the National Center for Missing and Exploited

Children received a complaint from Yahoo!'s parent company, Oath

Holdings, Inc., that a user had uploaded 270 images and/or videos

depicting the sexual exploitation and abuse of children. The Maine

State Police Cyber Crimes Unit and U.S. Department of Homeland

Security investigated the case and identified the account as

belonging to Christopher Raiche ("Raiche").           Investigators found

that from January 2018 through October 2019, Raiche took sexually

explicit photos of at least nine children (male and female) under

the   age   of    ten.   To   reach    these   children,   he   responded    to

Craigslist       advertisements   requesting     childcare      services    and



      1This appeal follows a guilty plea, thus the facts are drawn
from the Revised Presentence Investigation Report ("PSR") and
sentencing hearing, which Raiche at no point contested. See United
States v. Blodgett, 872 F.3d 66, 68 (1st Cir. 2017) (citations
omitted).


                                      - 2 -
befriended   a   co-worker    who     needed    a   babysitter        for   her

grandchildren.   The day before his arrest, Raiche also posted a

Craigslist advertisement claiming to have "10+ years of experience

in childcare," noting he had been dealing with children from

"newborn to 13 years."     In total, Raiche obtained access to four

different families and sexually exploited at least nine children

-- Minors A, B, C, D, E, F, G, H, and I.            In addition to these

nine children, Raiche also harmed many other minors, who remain

unidentified,    by     distributing,       receiving,   promoting,         and

possessing   child    pornography    with   their   images.      We    discuss

Raiche's conduct as it relates to these children in turn.

Minors A, B, and C

          Minors A, B, and C were all under age six at the time

that Raiche took sexually explicit photos of them.            He met them by

obtaining their grandmother's trust so that he could babysit them.

The images he produced depict the children's groin and vulva.                In

some images, his hand is seen pulling their undergarments to the

side, or their diaper undone, to expose their genitals. In others,

his finger or thumb is placed directly on the child's vulva.

Raiche distributed these images via emails in June 2018, August

2018, October 2018, December 2018, August 2019, and September 2019,




                                    - 3 -
solicited similar images from others, and sought access to child

pornography albums in exchange for his photos.2

Minors D and E

            Minors D and E were between the ages of two and four

when they were under Raiche's care.      He found them by responding

to a Craigslist advertisement for childcare.        He babysat them

approximately three nights a week from October to December 2018.

Again, Raiche produced images of the children's genitals.      These

images were emailed to solicit child pornography and/or uploaded

to an online photo sharing website commonly used to trade child

pornography from October to December 2018.

Minors F and G

            Minors F and G were also between the ages of two and

four at the time of the offense.    Raiche reached them when their

father requested his childcare services.    The images depict Raiche

posing the children to photograph their private areas.         These

images were distributed via email in September and October of 2019,




     2   One of Raiche's emails reads:
            Hello.     I would love to trade [child
            pornography]. I have tons of it. Below is
            just a couple of photos. I have lots more if
            you will show me some of what you have. This
            is my own daughter. I have tons of boys too.
            Let me know. I'm also on Mega at a different
            email. Let me know either way please.


                                - 4 -
including a message lamenting that one of the minors would not

allow him to take more graphic images.3

Minors H and I

           Minors H and I were between the ages of six and nine

when Raiche reached them.      The Revised PSR does not specify how

Raiche came to know them.      The images also depict Raiche posing

the girls to photograph their private areas.            In one image,

Raiche's hand is seen pulling the girl's underwear to the side to

expose her vulva.     The images were taken between January and June

2018 and were distributed via email to solicit child pornography

in June 2018.

Additional Minors

           Beyond the sexual exploitation of Minors A, B, C, D, E,

F, G, H, and I (counts 1 through 4 of the indictment), Raiche also

pled guilty to numerous counts of advertising, promoting, and

soliciting obscene depictions of minors as well as transporting,

possessing, and receiving child pornography involving numerous

unnamed   children.     More   specifically,   Raiche   distributed   a

specific video in July and twice in August 2019 depicting an adult

male vaginally penetrating a three- to five-year-old girl with a




     3 The email message reads: "Pictures? Couldn't get graphic
ones of the girl. She wouldn't let me. But here is the best :)
I got hope you enjoy."


                                 - 5 -
graphic    message4   relaying    his   own   sexual    abuse    of    a   child.

Moreover, Raiche distributed a minimum of 270 images and/or videos

via his email account (likethemyoung@yahoo.com) and used a cloud

storage hosting service to distribute more.            His child pornography

collection contained 61 identified series which were comprised of

22 images and 127 video files which equate to a total of 9,525

images (surpassing the sentencing guidelines' 600-image threshold

to apply the highest-level sentencing enhancement based on the

number of images).     The forensic report further noted that Raiche

viewed approximately 124,189 images/videos (though it did not note

the specific number identified as child pornography) and more than

484 images were flagged as related to his production of child

pornography.      Beyond   mere    possession,     Raiche       also   received



     4   The message reads:
            damn that one was so hot :) thank you for that.
            The only thing I've been able to do with a
            girl is rub my dick against her pussy until I
            came.   Also able to lick her out and play
            doctor with her.     Enjoy these ones.     Look
            forward to receiving some more from you :).
     In a subsequent email Raiche writes:
            Hey. I would love to trade pics and vids with
            you. I have a ton. Would love to see more
            pics and vids of that girls you have on
            imgsrc.ru. She is sexy and would love to see
            under those panties :) Anyways.     Hope you
            enjoy what I have.     This is just a small
            sample. If you have Mega I have more on there
            too. Let me know. Look forward to hearing
            from you :).


                                   - 6 -
numerous   images    and   videos    of     child    pornography     including

depictions of the sexual abuse of prepubescent girls, the sexual

abuse and exploitation of boys, and children engaging in sexual

acts.   The children depicted range from toddler to twelve years

old.

           On January 14, 2020, an arrest warrant was issued for

Raiche after he was named in a two-count complaint filed in the

United States District Court in Bangor, Maine, charging one count

of sexual exploitation of a child and one count of distribution of

child pornography.     He was placed in federal custody on February

24, 2020. On July 30, 2020, he was charged in a 41-count indictment

with the following: four counts of sexual exploitation of a child

in violation of 18 U.S.C. § 2251(a), (e); thirteen counts of

transportation of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(1),      (b)(1), 2256(8)(A);            seventeen      counts    of

advertising, promoting, and soliciting obscene depictions of a

minor in violation of 18 U.S.C. § 2252A(a)(3)(B), (b)(1); one count

of possession of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(5)(B), (b)(2), 2256(8)(A); and six counts of receipt

of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2),

(b)(1), 2256(8)(A).        Raiche    pled    guilty     to   all    counts   on

December 18, 2020.




                                    - 7 -
Presentence Investigation Report

            The    United    States     Office       of   Probation      and   Pretrial

Services prepared a PSR, and a revised version, in advance of

sentencing.       Raiche does not dispute the sentencing guidelines

calculations in the Revised PSR.                 The report grouped counts 1

through 4 of the indictment and recommended enhancements for the

following: offense involving a minor who had not attained the age

of twelve years; image involving the commission of a sexual act or

sexual contact as defined in 18 U.S.C. § 2246(2), (3); knowingly

distributing images; offense involving a minor under the care and

custody of the defendant as a caretaker/babysitter; and material

portraying sadistic or masochistic depictions or an infant or

toddler.     Similarly, for counts 5 through 41 of the indictment,

the   Revised     PSR   recommended      enhancements        for    the    following:

material involving prepubescent minors or minors who had not

attained the age of twelve years; distribution for pecuniary gain;

material    portraying       sadistic    or   masochistic       conduct        or   other

depictions of violence or an infant or toddler; engagement in a

pattern of activity involving sexual abuse or exploitation of a

minor;     the    use   of    a   computer      or    service      for    possession,

distribution and receipt of material; and the involvement of more

than 600 images of child pornography.

            Further, the Revised PSR enhanced the combined adjusted

offense level based on the defendant being a repeat and dangerous


                                        - 8 -
sex offender against minors.          Finally, the offense level was

reduced based on Raiche's acceptance of responsibility and timely

notification of intent to enter a guilty plea.             The total offense

level was ultimately the maximum of 43, producing a guideline range

of life. The Revised PSR recommended a sentence up to 8,640 months

or 720 years.

            We need not discuss the circumstances that might have

led Raiche to commit these crimes, but we do note that the Revised

PSR    acknowledged   that   Raiche   was   likely   not    given   the   same

advantages that might help a person -- in the district court

judge's words -- "orient one's life in a productive and law abiding

way."    "As is not unusual in these cases," Raiche's upbringing was

trying. United States v. Gross, 437 F.3d 691, 691 (7th Cir. 2006).

He reports becoming a ward of the State of Vermont at eighteen

months of age given that his mother was addicted to drugs and had

a history of incarceration.      He bounced from foster home to foster

home as a child and was physically and sexually abused at an early

age.

Sentencing Hearing

            Raiche was sentenced on July 29, 2021.          At the time, he

was thirty.   The district court judge, having "read and reread and

reread again the revised presentence report," set the total offense

level at 43 and placed Raiche in criminal history category I, since

he had no prior criminal history.            The government recommended


                                  - 9 -
sixty-five to one hundred years, ultimately concluding that eighty

years was appropriate, while Raiche argued that a thirty-to-

thirty-five-year sentence was more suitable.

            The judge considered "the seriousness of the offense,"

the importance of "promot[ing] respect for the law," the lack of

"advantages" Raiche had to orient his life, the fact that Raiche

"accepted     responsibility     in    a   formal     way,"    and   ultimately

concluded   that   "the    animating       intellectual       feature"   in   the

sentence he imposed "should be aimed toward specific deterrence,

deterring     [Raiche]    from   hurting       any   other    members    of   the

community."     With that in mind, the judge imposed an eighty-year

sentence, assigning 210 months, or 17.5 years, to counts 1 through

4, and 120 months, or 10 years, for counts 5 to 41, to run

consecutive to counts 1 to 4, but concurrent with one another.

Finally, the district court judge ordered supervised release for

a term of life.    This timely appeal followed.

Standard of Review

            For our purposes, we apply the defendant-friendly de

novo standard to Raiche's sentence as this is an abstract question

of law and the argument appears to have been preserved.                   United

States v. Rivera-Ruperto, 852 F.3d 1, 16 (1st Cir. 2017); see also

United States v. Polk, 546 F.3d 74, 75 (1st Cir. 2008) (citing

United States v. Ramos-Paulino, 488 F.3d 459, 463 (1st Cir. 2007))




                                      - 10 -
(outlining    that     Eighth      Amendment      challenges       warrant   de    novo

review).

           The government contends that this sentence should be

subject to plain error review because the Eighth Amendment claim

was not properly preserved.                   Nevertheless, at the sentencing

hearing, Raiche's counsel specifically stated that "if the Court

accepts    the      Government's      recommendation,         it     will    sentence

Mr. Raiche far more harshly than even a murder case after a trial"

and that because he was thirty years old at the time of sentencing,

"he   is   not      going    to    see        daylight."      We     consider      this

proportionality reference sufficient for purposes of preservation.

See Rivera-Ruperto, 852 F.3d at 16 n.18 (noting that counsel's

argument     that    the    punishment         imposed     would    go   "way     over,

substantially       way    over,   what's       necessary    for    punishing     these

offenses," and would lead to a "horribly, horribly increased

sentence   which      borderlines        on    draconian,"    was    sufficient      to

warrant de novo review).

Discussion

           Raiche's sole argument on appeal is that the total length

of his term-of-years sentence violates the Eighth Amendment's

prohibition on cruel and unusual punishment because it is grossly

disproportionate to his offenses.                   While we acknowledge that

Raiche's eighty-year sentence is extensive, we ultimately hold




                                         - 11 -
that it is not one of the "rare" circumstances in which we will

find a constitutional violation.         Polk, 546 F.3d at 76.

            The Eighth Amendment provides that "[e]xcessive bail

shall not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted."       U.S. Const. amend. VIII.       We have

found that a sentence is cruel and unusual if it is "grossly

disproportionate to the underlying offense."              Polk, 546 F.3d at

76.   When considering an Eighth Amendment challenge, this court

considers "(i) the gravity of the offense and the harshness of the

penalty; (ii) the sentences imposed on other criminals in the same

jurisdiction; and (iii) the sentences imposed for commission of

the same crime in other jurisdictions."           Solem v. Helm, 463 U.S.

277, 292 (1983).      However, we only reach the last two criteria if,

as a threshold matter, "the sentence, on its face, is grossly

disproportionate to the crime."       Polk, 546 F.3d at 76.

            We note at the outset that Raiche faces an uphill battle

in establishing a constitutional violation because the "Eighth

Amendment     gives      rise    to      a      'narrow     proportionality

principle,' . . . forbidding      only       extreme   sentences   that   are

significantly disproportionate to the underlying crime."              United

States v. Graciani, 61 F.3d 70, 76 (1st Cir. 1995) (quoting

Harmelin v. Michigan, 501 U.S. 957, 997 (1991) (Kennedy, J.,

concurring)); see also Lockyer v. Andrade, 538 U.S. 63, 77 (2003)

("The gross disproportionality principle reserves a constitutional


                                  - 12 -
violation for only the extraordinary case.").          As such, successful

challenges under the Eighth Amendment are "hen's-teeth rare."

Polk, 546 F.3d at 76.      Moreover, for non-capital cases, the Eighth

Amendment "does not require a precise calibration of crime and

punishment."      Graciani, 61 F.3d at 76.

                                    A.

          In considering whether the sentence imposed violates the

Eighth Amendment, "[w]e first address the gravity of the offense

compared to the harshness of the penalty."            Ewing v. California,

538 U.S. 11, 28 (2003).      Raiche concedes that "the gravity of the

offense is severe," but contends that it was not so severe that it

can be considered "some of the most heinous conduct that can be

undertaken."      In so arguing, Raiche utterly underestimates the

gravity of his crimes.

          To determine the gravity of his conduct, we look to

congressional     findings   on   child    pornography    in   addition   to

precedent.   Congress has made its views on the subject clear.            It

has determined that the receipt, transportation, distribution, and

production   of    child   pornography    is   an   overwhelmingly   serious

matter that "is harmful to the physiological, emotional, and mental

health of the children depicted . . . and has a substantial and

detrimental effect on society as a whole."               Adam Walsh Child

Protection and Safety Act of 2006 ("Adam Walsh Act"), Pub. L. No.

109–248, § 501, 120 Stat. 587, 623.        While any one of these crimes


                                  - 13 -
amounts to a serious offense, Raiche pled guilty to forty-one

counts, amounting to a substantial involvement in a "multimillion

dollar industry," id., that Congress is determined to "stamp[] out

. . . at all levels in the distribution chain."                Prosecutorial

Remedies and Other Tools to End the Exploitation of Children Today

Act of 2003 ("PROTECT Act"), Pub. L. No. 108–21, § 501, 117 Stat.

650, 676 (citing Osborne v. Ohio, 495 U.S. 103, 110 (1990)).                 In

fact, Congress has determined that child pornography crimes are so

offensive that "[o]ver the last three decades [80s, 90s, 00s], it

has mandated increasingly severe sanctions."             Polk, 546 F.3d at

77.

              Moreover, while Raiche's involvement at each level of

the child pornography distribution chain is concerning, Raiche's

sexual exploitation of minors is particularly troubling. In United

States v. Raymond, we upheld a twelve-year sentence against an

elementary-school teacher after he transported and touched an

eleven-year-old child for the purpose of sexual gratification.

697 F.3d 32, 35 (1st Cir. 2012).            We made clear that his "crimes

were serious" as "[m]olestation of a young girl is not a trivial

matter."   Id. at 41.     As in Raymond, Raiche too abused his position

of trust as a babysitter for his own sexual gratification.                   He

preyed   on    one   of   the   most    vulnerable   groups   in   society   --

defenseless children under the age of ten years old who were placed

in his care.     Rather than care for these minors, Raiche gleefully


                                       - 14 -
unclothed them, removed their diapers, touched their most private

areas, photographed their genitals, and enthusiastically traded

these images for others.        In doing so, Raiche "stimulat[ed] demand

in the interstate market in child pornography."                 Adam Walsh Act

§ 501, 120 Stat. at 624.

              Raiche did not stop after one victim, nor did he stop

after one family. Instead, he created depictions of his own sexual

exploitation     of    at    least    nine   different    children    from   four

different families.          And that is not all.          The day before his

apprehension, Raiche posted a Craigslist advertisement for his

supposed childcare services illustrating a resolve to continue to

exploit innocent victims.            The harm he caused each of these minors

and   their    relatives     simply     cannot   be    overstated   as   "[e]very

instance of viewing images of child pornography represents a

renewed violation of the privacy of the victims and a repetition

of their abuse."       Id.    As the district court acknowledged, "it's

difficult, if not impossible, to overstate the darkness that

[Raiche] visited on these victims, but the chain of events that

[he] likely set into motion that will cause periodic and probably

regularly pain and tragedy for a long time."                  Indeed, Raiche's

numerous crimes are so reprehensible that "[l]ike a defamatory

statement, each new publication of the speech w[ill] cause new

injury   to    the    child's   reputation       and   emotional    well-being."

Ashcroft v. Free Speech Coal., 535 U.S. 234, 249 (2002).                 Raiche's


                                       - 15 -
scheme has left behind a trail of destruction that will all too

likely "haunt[] the children in years to come."                 Osborne, 495 U.S.

at 111 (citation omitted); see also New York v. Ferber, 458 U.S.

747, 758 n.9 (1982) ("It has been found that sexually exploited

children are unable to develop healthy affectionate relationships

in later life, have sexual dysfunctions, and have a tendency to

become   sexual     abusers    as    adults."        (citing    Schoettle,    Child

Exploitation: A Study of Child Pornography, 19 J. Am. Acad. Child

Psychiatry 289, 296 (1980))).           As such, it is simply not "possible

to overstate the depth of that tragic loss of innocence."

           Raiche acknowledges that "[t]he patent awfulness of his

actions is self-evident" but argues that his crimes are not so

severe because they did not involve penetration.                   We agree with

the Fourth Circuit and "reject out of hand the notion that the

sexual abuse of a child can be considered nonviolent merely because

it does not lead to physical or life-threatening injuries." United

States v. Dowell, 771 F.3d 162, 169 (4th Cir. 2014).                         Whether

Raiche did or did not penetrate his victims, the fact remains that

his "acts of abuse inflicted injuries that may run deeper and last

longer than any physical injuries . . . ."                Id.

           Congress     agrees.         It     has    determined    that     sexual

exploitation   --    even     without    penetration      or    death   --    is   so

blameworthy as to require fifteen to thirty years of imprisonment.

18 U.S.C. § 2251(a), (e).           By sharing such content online, Raiche


                                      - 16 -
made his sexual exploitation of prepubescent children "readily

available through virtually every Internet technology, including

Web    sites,   email,     instant     messaging,      Internet       Relay   Chat,

newsgroups,     bulletin    boards,"    etcetera,      for    decades    to   come.

Effective Child Pornography Prosecution Act of 2007, Pub. L. No.

110–358, § 101, 122 Stat. 4001, 4001.           As such, we are hard pressed

to deny that Raiche's conduct is some of the most reprehensible

this court sees.

                                        B.

            Having discussed the gravity of the offense, we now turn

to the severity of the sentence imposed.                     Raiche received an

eighty-year sentence, amounting to a fraction of the 720 years

recommended in the guideline range.               As described above, this

included four counts of sexual exploitation of a child (carrying

a     fifteen-year   statutory       minimum    and    thirty-year       maximum);

thirteen counts of transportation of child pornography (carrying

a ten-year statutory maximum); seventeen counts of advertising,

promoting, and soliciting obscene depictions of a minor (carrying

a five-year statutory minimum and twenty-year maximum); one count

of possession of child pornography (carrying a ten-year statutory

maximum); and six counts of receipt of child pornography (carrying

a five-year statutory minimum and twenty-year maximum).                         The

guideline    imprisonment     range    was     life   but,    given    statutorily




                                      - 17 -
authorized   maximum   sentences,    the   Revised   PSR   recommended   a

sentence up to 720 years.

            We begin by acknowledging that Raiche's            eighty-year

sentence is indeed extensive.        Depriving an individual of the

opportunity to, at some point, participate in society is a matter

of grave sensitivity.     An eighty-year sentence means that Raiche

will not be released from custody until he is beyond 100 years of

age, in other words, beyond the average life span of a human being.

Put simply, it is highly likely that Raiche will die in prison

rendering his sentence a de facto life sentence.           We do not take

the imposition of such an extensive sentence lightly.

            Raiche argues that his sentence is so severe as to compel

a finding of gross disproportionality for two main reasons. First,

he asserts that his home state of Maine has sentenced people who

have committed murder to shorter terms of imprisonment.           Second,

he contends that he has received a sentence on par with federal

sentences for those convicted of genocide, using a chemical weapon

resulting in the death of another, assassinating the president,

and murdering a child.    However, these comparisons are unavailing.

"[M]arked divergences both in underlying theories of sentencing

and in the length of prescribed prison terms are the inevitable .

. . result of the federal structure."          Harmelin, 501 U.S. at 999

(Kennedy,    J.,   concurring).      Maine's     penological   goals   and

philosophies cannot so easily be compared to our federal system.


                                  - 18 -
Congress has acknowledged that child pornography sentences should

be severe and legislated the imposition of statutory minimums for

some of these heinous acts.               In Congress's view, "[t]he most

expeditious if not the only practical method of law enforcement

may be to dry up the market for this material by imposing severe

criminal penalties on persons selling, advertising, or otherwise

promoting the product."             PROTECT Act § 501, 117 Stat. at 676

(quoting Ferber, 458 U.S. at 760).              Moreover, "[w]hen Congress has

identified a particular scourge and, using reasoned judgment,

articulated a response, courts must step softly and cede a wide

berth to the Legislative Branch's authority to match the type of

punishment with the type of crime."              Polk, 546 F.3d at 76 (citing

Solem, 463 U.S. at 290).

              Nevertheless, congressional action is still subject to

the Constitution's prohibition on cruel and unusual punishment.

The   issue    becomes     whether    this      severe   sentence     is   grossly

disproportionate to Raiche's grave acts given our jurisprudence.

We hold that it is not.

              "The   Supreme   Court      has    identified    a   term-of-years

sentence as being grossly disproportionate on only one occasion."

United   States      v.   Cobler,   748   F.3d    570,   575   (4th   Cir.   2014)

(emphasis added). In Solem, the Supreme Court dismissed as grossly

disproportionate a life sentence without the possibility of parole

for a recidivist defendant after he passed a bad check for $100


                                      - 19 -
since the offense was "one of the most passive felonies a person

could commit" and the sentence was the "most severe punishment"

the state could impose at the time.                  463 U.S. at 296-97 (quoting

State v. Helm, 287 N.W.2d 497, 501 (S.D. 1980) (Henderson, J.,

dissenting)).

              Raiche's     sentence      is   in     fact   a   severe    non-capital

judgment, however his acts can in no way be considered passive

felonies.      We need not recount the horrific incidents of abuse

that Raiche visited on his nine innocent victims, and countless

unnamed others, save to say that they are in no way near passing

a bad check for $100.           Similarly, we need not venture too deep

into   comparing      crimes    to    say     that    Raiche's     forty-one     child

pornography crimes are at a minimum as serious as the possession

of 672 grams of cocaine which the Supreme Court deemed to justify

a life sentence without parole                for a first-time offender in

Harmelin, illustrating just how high the Eighth Amendment bar is

set.    501 U.S. at 961.

              Further, the Supreme Court has upheld lengthy sentences

for ostensibly lesser crimes involving fewer victims.                     In Hutto v.

Davis, the Court upheld a forty-year sentence for possession and

distribution of nine ounces of marijuana and drug paraphernalia.

454    U.S.   370,    370–71,      375    (1982).       In      Lockyer   and   Ewing,

respectively,        the   Court    upheld     a   fifty-year       sentence    for   a

conviction involving the theft of $150 worth of videotapes and a


                                         - 20 -
twenty-five-year-to-life sentence for the theft of a few golf

clubs, both under California's three strikes law.            Lockyer, 538

U.S. at 70, 77; Ewing, 538 U.S. at 28, 30–31.          Moreover, in Rummel

v.   Estelle,   the   Court   held   that   a   life   sentence   with   the

possibility of parole was not grossly disproportionate following

a conviction for obtaining $120.75 by false pretenses.            445 U.S.

263, 265–66 (1980).       Thus, given the extraordinarily daunting

standard the Eighth Amendment imposes, it cannot be said that an

eighty-year sentence for dozens of child pornography offenses

reaches gross disproportionality.

           As such, Raiche has failed to meet the daunting standard

imposed by the Eighth Amendment at the first step by failing to

show that his eighty-year sentence is grossly disproportionate to

his forty-one crimes.     The harm that Raiche has inflicted on his

nine victims and countless unnamed others is immeasurable. Because

we conclude that Raiche's eighty-year sentence is not grossly

disproportionate, we need not reach the final two factors in Solem.

United States v. Saccoccia, 58 F.3d 754, 788 (1st Cir. 1995) ("A

reviewing court rarely will be required to engage in extended

analysis to determine that a sentence is not constitutionally

disproportionate."     (quoting Solem, 463 U.S. at 290 n.16)).5


      5Even if Raiche had crossed the steep threshold inquiry that
his sentence was grossly disproportionate on its face, we doubt he
could satisfy the other Solem factors, as our circuit and our
sibling circuits have upheld sentences nearing and far beyond


                                 - 21 -
          We need go no further.   For the reasons stated above, we

AFFIRM.




Raiche's eighty years. See, e.g., United States v. Goodman, 971
F.3d 16, 17–18 (1st Cir. 2020) (upholding as substantively
reasonable a 3,120-month, or 260-year, sentence for eight counts
of sexual exploitation of a minor in violation of § 2251(a) and
one count of possession of child pornography in violation of
§ 2252(a)(4)(B)); United States v. Gaccione, 977 F.3d 75, 77–78
(1st Cir. 2020) (upholding as substantively reasonable a 2,160-
month, or 180-year, sentence for five counts of sexual exploitation
of a minor, one count of distribution of child pornography, and
two counts of possession of child pornography); United States v.
Arsenault, 833 F.3d 24, 26–27 (1st Cir. 2016) (affirming as
substantively reasonable a sentencing determination of 780 months,
or 65 years, where a school aide pled guilty to sexually exploiting
three minors and transporting, receiving, and possessing child
pornography); United States v. Goergen, 683 F.3d 1, 2, 6 (1st Cir.
2012) (upholding as substantively reasonable a sixty-year sentence
for four counts of sexual exploitation of children); Cobler, 748
F.3d at 574 (upholding a 1440-month, or 120-year, sentence which
was the sum of the statutory maximum sentences available for each
count after the defendant was convicted of three counts of
production, one     count of possession,      and one     count of
transportation of child pornography in connection with the sexual
molestation of a minor); United States v. Gonzalez, 731 F. App'x
836, 838 (11th Cir. 2018)(upholding a 1200-month, or 100-year,
sentence as not grossly disproportionate for one count of receipt
of child pornography, two counts of possession of child
pornography, and two counts of distribution of child pornography
where the defendant was subject to a statutory maximum of 1200
months); United States v. Paton, 535 F.3d 829, 837 (8th Cir.
2008)(upholding a life sentence for five counts of production of
child pornography involving five different victims where each was
photographed multiple times and three victims were molested).


                              - 22 -